Citation Nr: 0636391	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era; however, there 
is no indication that the veteran had any foreign service.  
The evidence of record does not corroborate that the veteran 
had actual service or visitation in the Republic of Vietnam, 
and exposure to herbicides may not be presumed.

2.  The veteran's prostate cancer was not manifest in service 
or within one year of his discharge from service.

3.  There is no medical evidence relating the veteran's 
currently diagnosed prostate cancer to his active military 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in or 
aggravated by active service, and may not be presumed to be 
due to exposure to herbicides in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137,5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309(a), (e) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2004 letter. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2004, prior to the 
adjudication of the claim in August 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, and VA 
outpatient reports.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the June 2004 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for prostate cancer.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had prostate cancer in 
service or within the presumptive, nor is there any evidence 
that the veteran was exposed to herbicides while in service.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service that any current diagnosis could be 
related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection also is appropriate for a 
disorder diagnosed after discharge when evidence establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Also, certain chronic diseases, such as prostate cancer, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations 
that become manifest within a particular period, if any such 
period is prescribed.  The specified diseases are: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The veteran claims entitlement to service connection for 
prostate cancer, including due to exposure to herbicides in 
service.  The Board notes that VA treatment records have 
established that the veteran has been diagnosed as having 
prostate cancer.  The veteran alleges that he was exposed to 
herbicides during his period of service.  He recounted that 
he was exposed to herbicides while servicing a vehicle after 
a spill.

The evidence of record shows that the veteran served with the 
United States Army during the Vietnam era.  The medical 
evidence establishes that the veteran has been diagnosed with 
prostate cancer.  The veteran does not contend nor does the 
record establish that the veteran was ever stationed in, or 
visited Vietnam as required by regulation.  The veteran's DD 
Form 214 reveals that the veteran was enlisted from October 
1963 to October 1965; however, he did not have any foreign or 
overseas service.  Furthermore, in June 2004, the service 
department responded that there was no information or 
document of record regarding any service in Vietnam.  

The veteran has alleged the that he was exposed to herbicide 
when he worked on vehicles that had been exposed to herbicide 
or were transporting herbicide.  The Board notes that the 
veteran's allegation has not been corroborated.  In June 
2004, the service department responded that there was no 
evidence of herbicide exposure in the veteran's file.  

Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed.  See 
VAOPGCPREC 27-97.  Therefore, the Board finds that 
presumptive service connection for prostate cancer due to 
exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

The veteran's service medical records do not document any 
treatment for prostate cancer, and the medical evidence shows 
that he was first diagnosed as having the disease in 2001, 
more than 30 years after his discharge from service.  
Moreover, there is no competent evidence linking the 
veteran's currently diagnosed prostate cancer with his 
military service.  Although the veteran has asserted that his 
prostate cancer, was incurred in service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992 

In the absence of any evidence of herbicide exposure in 
service or medical evidence of a nexus between prostate 
cancer and service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer.  Thus, the doctrine of 
reasonable doubt is not applicable, and the claim must be 
denied.  




ORDER

Service connection for prostate cancer is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


